DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/EP2017/075150 filed on 10/04/2017, and claims priority from provisional application 62/403823 filed 10/04/2016.
Status of Claims
Claims 1-22 are pending and present for consideration
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/11/2019 has been considered by the Examiner.
Claim Objections
Claims 1-22 are objected to because of the following informalities: an article missing in the preamble. Applicant is advised to amend claim 1 to begin with “A laminary material…” and claims 2-13 to recite “The laminary material…” Applicant is also advised to amend claim 14 to begin with “A kit for preventing…”, and claims 15-16  to recite “The kit for preventing…” Last, Applicant is advised to amend claim 17 to begin with “A method for preparing a laminary material…” and claims 18-22 to recite with “The method for preparing a laminary material…”  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 11-13, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first biodegradable polymer and the second biodegradable polymer are independently from one another selected from the group” in lines 1-3. Claim 2 is indefinite because the meaning of the claim is unclear. Additionally, there appears to be a typo in line 6: “hyoaluronan” should be spelled “hyaluronan.”  The Examiner is interpreting Claim 2 to mean that “the first biodegradable polymer and the second biodegradable polymer are independently selected from the group…” Appropriate corrections are required.
Claim 11 recites the limitation “at least one compartment of the laminary material is connected fluid- conductive with a tube having non-perforated surface portion arranged at the outer side of the compartment and a perforated surface portion arranged inside the at least one compartment” in lines 1-3.  Claim 11 is indefinite because a person of ordinary skill in the art would not be able to determine the metes and bounds of the claim. First, it is unclear what Applicant means by the phrase “the laminary material is connected fluid-conductive with a tube”. Additionally, there is insufficient antecedent basis for the limitation “the outside of the compartment.” Applicant is advised to amend Claim 11 to recite “an outside of the at least one compartment.” Last, there appears to be a word missing between “a tube having” and “non-perforated surface portion” in line 3. Claims 12 and 13 are indefinite by virtue of their dependence on Claim 11.
Claim 12 is also indefinite because there is insufficient antecedent basis for the limitation “the at least a quarter of the volume” in lines 1-2. Additionally,  there appears to be a word missing between “filled with” and “perforated surface portion” in line 3. 
Claim 17 recites the limitation “method for the preparation of a laminary material, wherein a first polymeric film is formed from a first biodegradable polymer, a second polymeric film is formed from a second biodegradable polymer, and a plurality of attachment points between the first and the second polymeric film is formed such that they define a cavity consisting of a plurality of interconnected compartments between them” in lines 1-7. Claim 17 is indefinite because all the limitations of Claim 17 are already recited in independent Claim 1 (from which Claim 17 depends.) Claim 17 is indefinite because it is unclear if Applicant is referring to the same or a different “first polymeric film,” “first biodegradable polymer,” “second polymeric film,” “second biodegradable polymer,” “plurality of attachment points,” “cavity,” and “plurality of interconnected compartments.” Additionally, there is insufficient antecedent basis for the limitation “the preparation” in line 1. Last, there appears to be a word missing before “Method.” Claims 18-22 are indefinite by virtue of their dependence on Claim 17.
Claim 18 recites the limitation “at least part of an outer surface of the first polymeric film  is coated with an adherence coating” in lines 1-2. Claim 18 depends on Claim 17, which in turn depends on independent Claim 1. Claim 1 already sets forth the limitation “at least part of the outer surface of the first polymeric film being coated with the adherence coating.” Claim 18 is indefinite because it is unclear is referring to the same or a different “outer surface” and the same or a different “adherence coating.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 recites the same limitations as independent Claim 14 from which it depends. Claim 16 fails to further limit the subject matter set forth in Claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9, 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bakker et al. (Bakker) WO 9321858A1 (this reference is listed in the IDS dated 06/11/2019.)
Regarding Claim 1, Bakker discloses (page 2, 5th paragraph  – page 5) a laminary material for preventing post-surgical adhesions comprising an adherence layer (second porous layer) for adherence to a desired site and an at least essentially parallel spacing layer (first non-porous layer) attached to the adherence layer at a plurality of attachment points (page 2, 5th paragraph  describes that the device comprises two adjacent layers, the first layer being a non-porous layer and the second layer being a porous layer; therefore, the two layers are unattached at the interface between the pores of the second layer and the inner surface of the first layer),    
the adherence layer (second porous layer) comprising a first polymeric film made of a first biodegradable polymer (page 2, 5th paragraph  describes: “[T]he first and second layer each are comprised of a biodegradable or bioerodable polymer”) and 
an adherence coating (page 20, 1st paragraph describes: “…the second layer may be coated with an adhesive such as, but not limited to, cellulose…”), the first polymeric film having an outer surface facing away from the spacing layer (first non-porous layer) and an inner surface facing towards the spacing layer (first non-porous layer), and at least part of the outer surface of the first polymeric film  (second porous layer) being coated with the adherence coating (page 20, 1st paragraph describes: “…the second layer may be coated with an adhesive such as, but not limited to, cellulose…”),
the spacing layer (first non-porous layer)comprising a second polymeric film made of a second biodegradable polymer (page 4, 4th paragraph), the second polymeric film (first non-porous layer) having an outer surface facing away from the adherence layer (second porous layer) and an inner surface facing towards the adherence layer,
whereby the adherence layer (second porous layer) and the spacing layer (first non-porous layer) define a cavity (void spaces between the two layers) between said two layers, the cavity consisting of a plurality of interconnected compartments (the pores of the second layer), which are defined by the attachment points (page 2, 5th paragraph  describes that the device comprises two adjacent layers, the first layer being a non-porous layer and the second layer being a porous layer; therefore, the two layers are attached at the solid interface the second layer and the inner surface of the first layer.)
Regarding Claim 2, Bakker discloses that the first biodegradable polymer and the second biodegradable polymer are independently from one another (page 2, 5th paragraph discloses that the polymers which make up the first and second layers may be the same or different) selected from the group consisting of polylactic acid; polyglycolic acid; poly (lactic-co- glycolic acid); polyhydroxyalkanoate, polyurethane (page 5, 2nd paragraph…)
Regarding Claim 4, Bakker discloses [Abstract] an essentially flat adherence layer (the second porous layer.)
Regarding Claim 6, Bakker discloses each compartment of the cavity has a size of 0.1 mm2 to 20 cm2 (page 3, 1st paragraph describes that the second layer has a thickness of from about 30μm to about 250μm, a porosity of from about 30% to about 80%, the pore size is from about 75μm to about 215μm) For a pore size of 215μm, the cavity would fall within the claimed range of 0.1 mm2.
Regarding Claim 7, Bakker discloses (page 20, 3rd paragraph) a cavity containing a filler and one or more active agents, the filler preferably being a liquid, a gel or a foam and, independently, the active agents preferably being antibiotics (page 20, 3rd paragraph describes: “[T]he device may also contain pharmaceutical agents (e.g. proteins, nucleic acids, antibiotics, etc.) which are placed in the device with an acceptable pharmaceutical carrier. Such agents may diffuse out of the device and into the body after implantation…”)
Regarding Claim 8, Bakker discloses (page 4, 3rd paragraph) the adherence layer (second porous layer) is perforate (the Examiner is broadly interpreting the term “perforated” to mean porous, and Bakker discloses a porous layer.) 
Regarding Claim 9, Bakker discloses (pages 23-24) the first polymeric film and/or the second polymeric film having a thickness of less than 100 m (example of Film 5 and Film 7.)

Regarding Claim 14, Lieberman Bakker discloses (page 2, 5th paragraph  – page 5) a kit for preventing post-surgical adhesions, comprising a laminary material (100) and an adherence coating (page 20, 1st paragraph describes: “…the second layer may be coated with an adhesive such as, but not limited to, cellulose…”), the laminary material having an adherence layer (second porous layer) for adherence to a desired site and an at least essentially parallel spacing layer (first non-porous layer) attached to the adherence layer at a plurality of attachment points (page 2, 5th paragraph  describes that the device comprises two adjacent layers, the first layer being a non-porous layer and the second layer being a porous layer; therefore, the two layers are attached at the solid interface the second layer and the inner surface of the first layer), the adherence layer (second porous layer) comprising a first polymeric film made of a first biodegradable polymer (page 2, 5th paragraph  describes: “[T]he first and second layer each are comprised of a biodegradable or bioerodable polymer”), the first polymeric film having an outer surface facing away from the spacing layer  (first non-porous layer) and an inner surface facing towards the spacing layer (first non-porous layer),
the spacing layer  (first non-porous layer) comprising a second polymeric film made of a second biodegradable polymer (page 2, 5th paragraph  describes: “[T]he first and second layer each are comprised of a biodegradable or bioerodable polymer”), the second polymeric film having an outer surface facing away from the adherence layer (second porous layer) and an inner surface facing towards the adherence layer (second porous layer),
whereby the adherence layer (second porous layer) and the spacing layer (first non-porous layer) define a cavity (void spaces between the two layers) between said two layers, the cavity consisting of a plurality of interconnected compartments (page 2, 5th paragraph  describes that the device comprises two adjacent layers, the first layer being a non-porous layer and the second layer being a porous layer; therefore, the two layers are unattached at the interface between the pores of the second layer and the inner surface of the first layer), which are defined by the attachment points,
wherein the adherence coating is supplied separately or coated to at least part of the outer surface of the first polymeric film (page 20, 1st paragraph describes: “…the second layer may be coated with an adhesive such as, but not limited to, cellulose…”)

Regarding Claim 15, Bakker discloses (page 20, 3rd paragraph) a filler and one or more active agents, the filler preferably being a liquid, a gel or a foam (i.e. a pharmaceutical carrier) and, independently, the active agents preferably being antibiotics (page 20, 3rd paragraph describes: “[T]he device may also contain pharmaceutical agents (e.g. proteins, nucleic acids, antibiotics, etc.) which are placed in the device with an acceptable pharmaceutical carrier. Such agents may diffuse out of the device and into the body after implantation…”)
Regarding Claim 17, Bakker discloses (page 2, 5th paragraph  – page 5 and pages 10-30 ) a method for the preparation of a laminary material, wherein a first polymeric film  (second porous layer) is formed from a first biodegradable polymer, a second polymeric film (first non-porous layer) is formed from a second biodegradable polymer (page 2, 5th paragraph  describes: “[T]he first and second layer each are comprised of a biodegradable or bioerodable polymer”), and a plurality of attachment points between the first and the second polymeric film is formed such that they define a cavity consisting of a plurality of interconnected compartments between them (page 2, 5th paragraph  describes that the device comprises two adjacent layers, the first layer being a non-porous layer and the second layer being a porous layer; therefore, the two layers are unattached at the interface between the pores of the second layer and the inner surface of the first layer.)   
Regarding Claim 18, Bakker discloses (page 20, 1st  paragraph) an outer surface of the first polymeric film  (second porous layer) is coated with an adherence coating (page 20, 1st paragraph describes: “…the second layer may be coated with an adhesive such as, but not limited to, cellulose…”)
Regarding Claim 19, Bakker discloses (page 4, 3rd paragraph) the first polymeric film (second porous layer) is perforate (the Examiner is broadly interpreting the term “perforated” to mean porous; and Bakker disclosed a porous layer.) 
Regarding Claim 20, Bakker discloses (page 10, 3rd paragraph) the first polymeric film and the second polymeric film are prepared by extrusion.
Regarding Claim 21, Bakker discloses (page 20, 3rd paragraph) a filler and/or one or more active agents, the filler preferably being a liquid, a gel or a foam (i.e. a pharmaceutical carrier) and, independently, the active agent (s) preferably being antibiotics (page 20, 3rd paragraph describes: “[T]he device may also contain pharmaceutical agents (e.g. proteins, nucleic acids, antibiotics, etc.) which are placed in the device with an acceptable pharmaceutical carrier. Such agents may diffuse out of the device and into the body after implantation…)
Regarding Claim 22, Bakker discloses (page 20, 1st  paragraph)  the outer surface of the first polymeric film (the porous layer) is provided with an active coating comprising one or more active agents, the active agent (s) preferably being polysaccharides (page 20, 1st paragraph describes: “…the second layer may be coated with an adhesive such as, but not limited to, cellulose […] mucoadhesives, such as, but not limited to, mucin, mucopolysaccharides…”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman, US 2008/0004714 A1 in view of Bakker (The references are listed in the IDS dated 06/11/19.)
Regarding Claims 1 and 2, Lieberman discloses the invention substantially as claimed being (Figs. 1-4A,4B; [0016]-[0039]) a laminary material (100) for preventing post-surgical adhesions, comprising an adherence layer for adherence to a desired site and an at least essentially parallel spacing layer (membrane pocket 116) attached to the adherence layer at a plurality of attachment points (anchor holes 122), the adherence layer comprising a first polymeric film (102) made of a first polymer and an adherence coating ([0026] describes: “…a biological seeding coating could be provided as an outer first or second layer surface 104 or 110…”) , the first polymeric film (102) having an outer surface (104) facing away from the spacing layer (108) and an inner surface (106) facing towards the spacing layer (108), and at least part of the outer surface (104) of the first polymeric film (102)being coated with the adherence coating ([0026] describes: “…a biological seeding coating could be provided as an outer first or second layer surface 104 or 110…”),
the spacing layer (108) comprising a second polymeric film made of a second polymer, the second polymeric film  having an outer surface (110) facing away from the adherence layer and an inner surface (112) facing towards the adherence layer,
whereby the adherence layer (102) and the spacing layer (108) define a cavity (116) between said two layers, the cavity consisting of a plurality of interconnected compartments (attachment area 120), which are defined by the attachment points (anchor holes 122).
However, Lieberman does not specifically disclose that the first and the second films are made from biodegradable polymers.
In the same field of endeavor, Bakker teaches (page 2, 5th paragraph  – page 5) the use of a laminary material (100) for preventing post-surgical adhesions first (second porous layer) and the second (first non-porous layer) films are made from biodegradable polymers, selected from the group consisting of polylactic acid; polyglycolic acid; poly (lactic-co- glycolic acid); polyhydroxyalkanoate, polyurethane (page 5, 2nd paragraph…) The advantage being that the polymer is resorbed by the body such that the polymeric device becomes essentially non-detectable at the site of implantation (last 4 lines on page 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the first and the second films in the laminary material of Lieberman, from biodegradable polymers such as polylactic acid, polyglycolic acid, poly (lactic-co- glycolic acid), polyhydroxyalkanoate, or polyurethane, as taught by Bakker, in order to  allow the body to absorb the polymer until the device becomes essentially non-detectable at the site of implantation.
Regarding Claim 4, Lieberman discloses (Figs. 1-2) an essentially flat adherence layer (102.)
Regarding Claim 5, Lieberman discloses (Figs. 1-2; [0016]-[0039]) discloses that the adherence layer (102) and the spacing layer (108) define a single cavity (116) between them.
Regarding Claim 8, Lieberman discloses (Figs. 1-2; [0024]) that the spacing layer (108) and the adherence layer (102) are perforated (by the anchor holes 122).
Regarding Claim 14, Lieberman discloses the invention substantially as claimed being (Figs. 1-4A,4B; [0016]-[0039]) a kit for preventing post-surgical adhesions, comprising a laminary material (100) and an adherence coating ([0026] describes: “…a biological seeding coating could be provided as an outer first or second layer surface 104 or 110…”), the laminary material having an adherence layer (102)  for adherence to a desired site and an at least essentially parallel spacing layer (108) attached to the adherence layer (102) at a plurality of attachment points, the adherence layer (102 )comprising a first polymeric film made of a first polymer, the first polymeric film having an outer surface facing away from the spacing layer and an inner surface facing towards the spacing layer,
the spacing layer (108) comprising a second polymeric film made of a second polymer, the second polymeric film having an outer surface facing away from the adherence layer and an inner surface facing towards the adherence layer,
whereby the adherence layer (102) and the spacing layer (108) define a cavity (116) between said two layers, the cavity consisting of a plurality of interconnected compartments (attachment area 120), which are defined by the attachment points (anchor holes 122),
wherein the adherence coating is supplied separately or coated to at least part of the outer surface of the first polymeric film ([0026] describes: “…a biological seeding coating could be provided as an outer first or second layer surface 104 or 110…”)
However, Lieberman does not specifically disclose that the first and the second films are made from biodegradable polymers.
Bakker teaches (page 2, 5th paragraph  – page 5) the use of a laminary material (100) for preventing post-surgical adhesions first (second porous layer) and the second (first non-porous layer) films are made from biodegradable polymers, in the same field of endeavor. The advantage being that the polymer is resorbed by the body such that the polymeric device becomes essentially non-detectable at the site of implantation (last 4 lines on page 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the first and the second films in the laminary material of Lieberman, from biodegradable polymers, as taught by Bakker, in order to  allow the body to absorb the polymer until the device becomes essentially non-detectable at the site of implantation.

Claims 10 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker in view of Callegaro et al. (Callegaro) WO 9520381 A1.
Regarding Claim 10, Bakker discloses the invention substantially as claimed, including (page 20, 1st  paragraph) an outer surface of the first polymeric film (the porous layer) provided with an active coating comprising active agents, the active agents preferably being polysaccharides (page 20, 1st paragraph describes: “…the second layer may be coated with […] mucoadhesives, such as, but not limited to, mucin, mucopolysaccharides…”) However, Bakker does not disclose active agents encapsulated in microspheres. Callegaro teaches ([Abstract]; page 6, line 32 – page 13, line 10) a process of coating a surface of a medical device with microspheres produced from total or partial esters of hyaluronic acid, and containing pharmacologically active substances, in the field of biomedical coatings, for the purpose of targeting a drug to an implant site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the coating on the second layer of the device of Bakker from microspheres containing pharmacologically active substances, as taught by Callegaro, in order to target a drug to an implant site.
Regarding Claim 3, Bakker does not disclose a hyaluronan or hyaluronan-based adherence coating. Callegaro teaches ([Abstract]; page 6, line 32 – page 13, line 10) a process of coating a surface of a medical device with microspheres produced from total or partial esters of hyaluronic acid, and containing pharmacologically active substances, in the field of biomedical coatings, for the purpose of targeting a drug to an implant site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the coating on the adherent layer of the device of Bakker from microspheres produced from total or partial esters of hyaluronic acid containing pharmacologically active substances, as taught by Callegaro, in order to target a drug to an implant site.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker in view of Tilton Jr. et al. (Tilton) US 7,867,222 B1.
Regarding Claim 11, Bakker does not disclose at least one compartment of the laminary material connected with a tube having a non-perforated surface portion arranged at an outer side of the at least one compartment and a perforated surface portion arranged inside the at least one compartment. Tilton teaches (Figures 1-12; [Abstract], column 3, line 40 - column 5, line 55) the use of a compartment of the laminary material (15) connected with a tube (11) having non-perforated surface portion (20) arranged at an outer side of the compartment and a perforated surface portion (portion with openings 24) arranged inside the compartment (Figs. 10-12) (column 5, lines 40-6 describe “…linearly arranged holes 24 can be used either for holding the surgical sheet material 15 in place or for delivering a small volume of liquid (such as normal saline) through the holes 24. The dispensed liquid such as saline causes the sheet like material 15 to "float" off or detach it from the flag member 13”), in the field of endoscopes, for the purpose of placing the laminar material at an implant site. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to connect the laminar material of Bakker to a tube having a non-perforated surface portion arranged at an outer side of the compartment and a perforated surface portion arranged inside the compartment, as taught by Tilton, in order to place the laminar material at an implant site.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774